Citation Nr: 1639745	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as a breathing condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1984 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript has been associated with the record.  The claim was then remanded for additional development in July 2012. 

The VLJ who conducted the April 2012 hearing is no longer employed by the Board.  In September 2014, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2015) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran indicated that he desired a new hearing in a September 2014 submission.  As a result, the Board remanded the instant matter in October 2014.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript has been associated with the record.

The Board remanded the claim for further development in April 2016. 


FINDING OF FACT

The Veteran's respiratory disorder did not have its onset in service and is not otherwise related to a disease or injury of service origin.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in June 2008 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, private treatment records, a VA examination report, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in June 2010 and August 2012. A VA addendum was obtained in April 2016.  The Board finds that the August 2012 examination and April 2016 Board addendum are adequate because, as will be shown below, they was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describe the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  With respect to the June 2010 VA examination, in the July 2012 decision, the Board found the examination inadequate because the examiner did not review all relevant treatment records and the examiner's findings were based on an inaccurate history.  Thus, the Board does not consider the findings in the June 2010 examination report in rendering its decision. 
 
In July 2012, October 2014, and April 2016, the Board remanded the claim for additional evidentiary development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran testified during a Board hearing in August 2015, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The Veteran contends that his respiratory disability is related to his service.  As noted above, the first element of service connection requires evidence of a present disability.  Here, a current diagnosis has been established. VA treatment records include a finding of questionable cough variant asthma in December 2014 and an assessment of restrictive lung disease in November 2014.  As the Veteran has a current respiratory disability, the issue that remains disputed is whether the disability is related to service.

The Veteran's service treatment records indicated that the Veteran sought treatment for shortness of breath in May 1986.  He reported coughing up a yellowish sputum and pain to right flank with increased breathing.  A review of the chest was all clear, and the medical service provider ruled out sinuses and chest congestion.  See Service Treatment Records.   

The Veteran reported that he first experienced these symptoms while in service.  He reports that the medical service provider gave him an EKG but did not give him any treatment.  He reported that he experienced these symptoms throughout service but did not continue to seek treatment.  He further reported that he did not have the means to seek treatment prior to 2000 even though he still experienced the same symptoms.  See April 2012 Hearing Transcript.    

The Veteran was afforded a VA examination in August 2012.  The examiner reported that the Veteran did not have a respiratory condition. 
The Veteran reported that while in service he began having shortness of breath while exercising but not at rest.  He stated that it continued to this date.  He reported that he believed he was diagnosed with chronic bronchitis but was not sure.  He reported that he smoked in service and is a smoker now.  

The examiner reported that the Veteran did not have a pulmonary condition. A CT scan of the Veteran's chest was performed without IV contrast.  His lungs were clear.  The examiner reported that a few small mediastinal lymph nodes were thought to be present.  The mediastinal structures are not as well evaluated without IV contrast.  The Veteran underwent a pulmonary function test.  The examiner also reviewed the Veteran's June 2010 pulmonary function test results. 

The examiner concluded that the Veteran's service treatment records indicated that he complained of shortness of breath.  However, the Veteran had a normal CT scan of the chest and the pulmonary function tests were also normal.  "The Veteran is an active smoker, which can make people short of breath by itself.  While he may be having shortness of breath, there is no clear pathology that has been diagnosed."
In an April 2016 addendum opinion the examiner opined that the Veteran's respiratory disorder was not related to service stating, "[T]he Veteran has a diagnosis of a restrictive respiratory condition that would not be characterized as asthma as this is an obstructive condition.  Shortness of breath as noted within the service treatment records was nonspecific self-limiting and resolved with no definitive finding that would indicate a current or future chronic condition at that time.  Current restrictive lung disease is less likely than not related to in service complaints of shortness of breath."   

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board has considered the Veteran's lay statements.  The Veteran reports that he has experienced shortness of breath and chest pain since physical training in service.  While the Veteran is competent to report symptoms capable of lay observation, he not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Likewise, mere conclusory or generalized lay statements that a service event caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran is not competent to opine as to the etiology of his respiratory condition. 

In light of the foregoing evidence, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's respiratory disability is not related to service.  Accordingly, service connection for a respiratory disability is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, claimed as a breathing condition, is denied. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


